SAWTELLE, Circuit Judge.
In this case, as in that of Edward Da Roza v. United States (No. 6310, C. C. A.) 48 ,F.(2d) 1025, this day decided, the defendant pleaded guilty to an indictment charging the manufacture of intoxicating liquor in violation of the National Prohibition Act (27 USCA). He was sentenced to imprisonment, the period of imprisonment to run concurrently with the period of imprisonment imposed in said case, No. 6310.
All of the errors assigned in this case have been considered and disposed of in case No. 6310, and the judgment is the same.
Judgment affirmed.